DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2018/0359483, hereafter Chen).
As per claim 1, Chen discloses a method of video processing, comprising:
deriving, a motion prediction of a current block of a video, from at least one sub- set of neighboring blocks (¶ 164 – 166); and

deriving a set of motion information associated with the current block from each of the at least one sub-set of neighboring blocks; and deriving, from the set of motion information associated with the current block, the motion prediction of a current block (¶ 164 - 168).
As per claim 2, Chen discloses the method of claim 1, wherein the at least one sub-set of neighboring blocks includes a first sub-set of neighboring blocks which comprises at least two neighboring blocks located at different positions (¶ 166 - 168).
As per claim 3, Chen discloses the method of claim 1, wherein the set of neighboring blocks comprises at least one temporal neighboring block (100; In merge mode, video 20 generates a candidate list. The candidate list includes a set of candidates that indicate the motion information of one or more source video units. The source video units may spatially or temporally neighbor a current video unit.).
As per claim 4, Chen discloses the method of claim 2, wherein the at least two neighboring blocks comprises a first neighboring block located at a first position and a second neighboring block located at a second position (158; As shown in FIG. 9, the 6-parameters affine motion model can be represented by the motion vector ν0 of a top-left control point 902 (x0, y0), the motion vector ν1 of a top-right control point 904 (x1, y1) and the motion vector ν2 of a bottom-left control point 906 (x2, y2).).
claim 5, Chen discloses the method of claim 4, wherein deriving the motion prediction of the current block comprises:
deriving a first set of motion information associated with a specific position of the current block from the first neighboring block located at the first position and the second neighboring block located at the second position (158; As shown in FIG. 9, the 6-parameters affine motion model can be represented by the motion vector ν0 of a top-left control point 902 (x0, y0), the motion vector ν1 of a top-right control point 904 (x1, y1) and the motion vector ν2 of a bottom-left control point 906 (x2, y2).).
As per claim 6, Chen disclose the method of claim 5, wherein the at least one sub-set of neighboring blocks further includes a second sub-set of neighboring blocks which comprises a third neighboring block located at a third position and a fourth neighboring block located at a fourth position (¶ 164 - 168).
As per claim 7, Chen discloses the method of claim 6, wherein deriving the motion prediction of the current block further comprises: deriving a second set of motion information associated with the specific position of the current block from the third neighboring block located at the third position and the fourth neighboring block located at the fourth position (¶ 164 - 168).
As per claim 8, Chen discloses the method of claim 7, further comprising: deriving a motion candidate for the current block from the first and second sets of motion information (¶ 164 - 168).
As per claim 9, the method of claim 4, wherein the at least two neighboring blocks further comprises a third neighboring block located at a third position (158; As shown in FIG. 9, the 6-parameters affine motion model can be represented by the motion vector ν0 of a top-left control point 902 (x0, y0), the motion vector ν1 of a top-right control point 904 (x1, y1) and the motion vector ν2 of a bottom-left control point 906 (x2, y2).).
As per claim 10, Chen discloses the method of claim 9, wherein deriving the motion prediction of the current block comprises:
determining parameters of a 6-parameter affine model from the first neighboring block located at the first position, the second neighboring block located at the second position, and the third neighboring block located at the third position, wherein the first to third neighboring blocks are spatial neighboring blocks; and deriving a first set of motion information associated with a specific position of the current block using the 6-parameter affine model (158; As shown in FIG. 9, the 6-parameters affine motion model can be represented by the motion vector ν0 of a top-left control point 902 (x0, y0), the motion vector ν1 of a top-right control point 904 (x1, y1) and the motion vector ν2 of a bottom-left control point 906 (x2, y2).).
As per claim 11, Chen discloses the method of claim 10, wherein the at least one sub-set of neighboring blocks further includes a fourth neighboring block, the fourth neighboring block being a temporal neighboring block located at a bottom-right position relative to the current block, the method further comprising:
deriving motion information of the fourth neighboring block; and deriving a motion candidate for the current block from the first set of motion information and the motion information of the fourth neighboring block (¶ 164 - 168).
As per claim 12, Chen discloses the method of claim 2, wherein the at least one sub-set of neighboring blocks comprises one or more pairs of neighboring blocks, each 
As per claim 13, Chen discloses the method of claim 12, further comprising: determining, multiple sets of parameters for a 4-parameter affine model, from the one or more pairs of neighboring blocks; and deriving, multiple sets of motion information from the multiple sets of the 4- parameter affine model (160; The 4-parameters affine motion model is then represented by the motion vector ν0 of top-left control point 902 (x0, y0) which is assumed as the origin point and the motion vector ν1 of top-right control point 904 (x1, y1). In equation (5), νx is a horizontal component of the MV of position (x, y) and νy is a vertical component of the MV of position (x, y)).
As per claim 14, Chen discloses the method of claim 13, comprising: deriving a set of motion information associated with a specific position of the current block from the derived multiple sets of motion information; and deriving a motion candidate for the current block from the derived set of motion information (160; The 4-parameters affine motion model is then represented by the motion vector ν0 of top-left control point 902 (x0, y0) which is assumed as the origin point and the motion vector ν1 of top-right control point 904 (x1, y1). In equation (5), νx is a horizontal component of the MV of position (x, y) and νy is a vertical component of the MV of position (x, y)).
As per claim 15, Chen discloses the method of claim 2, wherein the at least one sub-set of neighboring blocks comprises one or more spatial and temporal neighboring blocks, and the method comprises: deriving a set of motion information associate with the one or more spatial and temporal neighboring blocks; and deriving a motion candidate for the current block from the set of motion information, wherein a function is applied to all available motion information in the set of motion information (¶ 164 - 168).
As per claim 16, Chen discloses the method of claim 15, wherein the function is a linear combination function (¶ 139).
As per claim 17, Chen discloses the method of claim 5, wherein the specific position of the current block is a center of the current block (¶ 180).
As per claim 18, Chen discloses the method of claim 1, wherein the conversion comprises at least one of encoding the current block into the bitstream of the video and decoding the current block from the bitstream (¶ 58).
	Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
	Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487